Citation Nr: 1232801	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected major depressive disorder (MDD).

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of a low back injury.

3.  .  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to March 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran has raised the issue of entitlement to TDIU, claiming that she is unable to work as a result of her service-connected MDD and/or residuals of a low back injury.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim and for the purpose of clarity has separately captioned the issue on the title page.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected MDD is manifested by occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective social relationships, but not an inability to establish and maintain relationships or deficiencies in most areas, due to complaints of daily crying spells, feelings of worthlessness, chronic suicidal ideation, sleep disturbance and social isolation, with reported hallucinations.

2.  The Veteran's low back disability is manifested by subjective complaints of severe pain and occasional locking, an inability to straighten her spine, and back spasms, with forward lumbar flexion to no less than 90 degrees, extension to no less than 0 degrees, bilateral lateral flexion to 15 degrees, and rotation to 20 degrees with pain.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, and no more, are met for MDD.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for the assignment of a disability rating in excess of 10 percent for residuals of a low back injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  .

Prior to initial adjudication of the Veteran's claims, a letter dated in December 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the December 2007 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports, and treatment records are of record.  The record further includes the Veteran's and her representative's written contentions regarding her claims.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in January 2008, March 2009 and April 2009.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected MDD and low back disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation for Major Depressive Disorder

The Veteran contends that her service-connected MDD is more severe than the current disability rating reflects.  She contends that she experiences daily crying spells and that she has feelings of worthlessness and chronic suicidal thoughts.  She feels she is "unconnected to her children and society" as a result of her MDD symptoms.  

The Veteran's service-connected MDD is currently assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

VA treatment records dating from August 2007 to December 2007 show she reestablished treatment for her MDD symptoms in August 2007 after last being evaluated in September 2003.  At that time she denied any significant issues, indicating that the antidepressant prescribed by her primary care physician was effective.  She denied any current suicidal ideation.  Her mood was euthymic with a pleasant appropriate affect.  Her thought process and content were organized and logical with adequate insight and judgment.  She had good eye contact with clear speech and relevant answers.  The examiner assessed a GAF of 50 for her diagnosed depression.  In September 2007, she acknowledged occasional suicidal ideation with no intent.  She also endorsed anhedonia, low energy and irritability.  Objectively, her mood was depressed with congruent affect.  She was appropriately dressed and groomed and had good insight and judgment.  She denied delusions, hallucinations or homicidal ideation.  A GAF score of 48-52 was assigned for her diagnosed MDD.  

In January 2008, the Veteran underwent VA psychiatric examination.  At that time she complained of ongoing depression without remission since her military career.  On a scale of 1-10, with 10 being the most depressed, she rated herself as a 10 on a daily basis.  She reported daily crying spells with significant rumination for her past and her inability to give her children a better life.  She also reported thoughts of self-deprecation.  The Veteran reported having ongoing "occasional" suicidal ideation with some remission in the past 3 months since she became involved with her daughter's Girl Scout troop.  She indicated that feelings of worthlessness triggered her suicidal ideation.  She denied any suicidal gestures or significant plans since her military service.  She did report occasional homicidal ideation concerning her significant other.  The Veteran described having sleep issues and feeling lethargic after returning home from work.  She complained of forgetfulness.  

At the time of the examination she was working at a full-time job.  She had 4 children.  Her 2 oldest children lived with her mother and step-father and her 2 youngest children lived with her and her significant other, the children's father.  She was taking online college courses and receiving good grades at the time.  She reported that her significant other had physically abused her in the past and that she had no friends because of his feelings of being threatened by such relationships.

Examination results revealed the Veteran to be alert and attentive.  She adequately tracked conversation and was oriented to person, place, time, and situation.  Her psychomotor activity was within normal limits, as were her speech functions for rate, rhythm and prosody.  Her speech was rather low in volume.  Her mood was dysthymic with a mildly blunted affect.  She did occasionally smile.  Memory functions were grossly intact with respect to recent and remote recall.  Insight was fairly good and judgment was grossly intact.  She reported occasional suicidal ideation with the last occurrence being approximately 3 months before the examination.  Her psychotropic medication for her depression appeared to have diminished these types of thoughts.  She admitted to 2 episodes of homicidal ideation in the past related to arguments with her significant other.  She was neatly dressed and groomed and her personal hygiene was good.  There were no perceptual problems noted.  However, she reported that she thought she heard the phone ring 2 months before when it did not.  The examiner thought this to be more a hypnologic experience rather than a hallucinatory process.  She also reported seeing her sister on 2 occasions who had died 2 years before in an auto accident.  She also thought she heard her sister calling her name.  The examiner opined that these experiences were more related to her guilt over unfinished business with her sister and were more likely cultural than true hallucinatory experiences.  There were no reports of hearing internal voice commands or seeing visions others do not see in any other type of venue.  

While the examiner found that the Veteran met the criteria for the diagnosis of chronic MDD, she also felt that the Veteran's reported level of depression was not congruent with her presentation.  Although she appeared dysthymic, she did not appear overly depressed as there were no episodes of tearfulness during the examination and she occasionally smiled.  She also talked hopefully about her involvement with her children but had little interest in things on her own.  She did enjoy her job and was involved in taking online college courses.  The assessed GAF was 50.  

VA treatment records, dating from January 2008 to December 2008, show that the Veteran reported having occasional thoughts of wanting to die in December 2008.  However, it was noted that she had never made a suicide attempt in the past and that she stated she would not hurt herself.  At that time she reported that she had lost her job 3 months before and that she had feelings of worthlessness and that her mood had been sad.  She had sleeping problems and cried frequently.  She was continuing to take online college courses and indicated that her concentration was good and that she was doing well.  She had gained weight since she lost her job.  Her mother was threatening to take her children from her at the time.  She was alert and neatly groomed and she made appropriate eye contact.  Her speech was articulate and her thought process was goal directed and logical.  The content of her thought was remarkable for many symptoms of depression.  The examiner opined that despite some self-deprecation and denigration, she was able to think pretty clearly.  The diagnosis was depression.

The Veteran again underwent a VA psychiatric examination in April 2009.  At that time she gave a history of having been fired in September 2008 for violation of company policy.  At the time she had also been missing work due to back pain and job hunting.  She also reported being fired from another job in February 2009 because she did not work fast enough and complained too much.  She was unemployed at the time of the examination.  However, she reported that she had just graduated with a Bachelor's degree from college, having maintained an overall GPA of 3.5.  She complained of feeling sad on a daily basis and of frequently crying.  She had feelings of worthlessness and of being unable to do anything.  She also reported chronic suicidal ideation without plan or intent.  She reported being always fatigued and restless.  She lived with her 4 children and the father of 2 of them.  She stated that she had not refilled earlier prescribed medications because she experienced severe suicidal ideation after taking only 4 pills and the VA physician told her to discontinue the medication.  She also complained of vague hallucinations that she could not describe.

Examination results revealed the Veteran to be alert and attentive and that she was able to adequately track conversation.  She was oriented to person, place, time and situation.  There were not postural or behavior abnormalities noted.  Psychomotor functioning was within normal limits and her speech was appropriate for rate, volume, prosody and fluency.  Although she reported her mood as sad, her affect appeared to be euthymic.  While she reported chronic suicidal ideation, she denied any plan or intent and stated she could not hurt herself because of her children.  She also reported chronic thoughts of hurting others in a vague sense, without any plan or intent.  The examiner felt that she was magnifying her symptoms during the interview.  Her memory functions were grossly intact for both immediate and remote recall.  Although she complained of concentration and memory problems, the examiner found this inconsistent with her having recently graduated from college with an overall 3.5 GPA.  Her thought processes were goal-directed and thought content was within normal limits.  There was no evidence of perceptual disorder.  She maintained her own activities of daily living and those of her children.  She was appropriately dressed and groomed.  Her eye contact was adequate.  Her insight appeared to be poor and her judgment limited, but she was capable of understanding funds and finances.

In assessing the Veteran, the VA examiner found that while she reported symptoms of chronic MDD like daily feelings of depression, sadness and crying, her presentation was not congruent with her complaints.  She was observed to smile during the interview and there were no episodes of being upset or of crying.  While she complained of chronic suicidal and homicidal ideation, the examiner observed that she had never made any attempts and that she had not ever reported to an emergency room for such symptoms.  The examiner also noted that although the Veteran reported she saw her treating VA physician after experiencing severe suicidal ideation after taking newly prescribed medications, there were no medical treatment records indicating that this visit occurred or that the physician discontinued her medication.  The examiner also pointed out that the Veteran's report of having been fired from 2 of her previous jobs was inconsistent with her statements in her July 2008 notice of disagreement.  The examiner again opined that she seemed to magnify or exaggerate her symptomatology during the examination.  The examiner opined that there was no evidence that her depression had anything to do with her unemployment or her ability to work.  The examiner further opined that the Veteran's nonservice-connected personality disorder did play a role in her unemployment and functioning.  The diagnosis was chronic MDD with an assessed GAF of 61.  The examiner opined that her symptoms were more in the mild range.

After considering the totality of the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence to support a 50 percent disability rating and no higher for her MDD.  The medical evidence of record shows that, the Veteran's MDD results in occupational and social impairment with reduced reliability and productivity.  This is due to her symptoms of a chronically depressed mood, sleep impairment, a blunted affect on one occasion, low self-esteem, low energy, increased appetite, and impairment of judgment on one occasion.  Although the evidence does not show circumlocutory or stereotyped speech, impaired memory, impaired abstract thinking, or difficulty understanding complex commands, some if not all of the criteria for the assignment of a 50 percent evaluation have been met.  As such, and affording the Veteran the benefit of the doubt, the Board finds that the assignment of a 50 percent evaluation is warranted. 

The Board finds, however, that the Veteran's MDD symptoms do not warrant a 70 percent evaluation.  The overwhelming majority of the medical evidence shows that, although there is social and occupational impairment, there are not deficiencies in most areas or an inability to establish and maintain effective social relationships.  Although she does have chronic depression and suicidal ideation without intent, indicating deficiencies in mood and employment problems indicating deficiencies in work, she does not have deficiencies in judgment, thinking, or school.  She received excellent grades in school and demonstrated adequate judgment, logical and goal-directed thought processes, normal psychomotor activity, and full orientation.  Her symptoms are not manifested by impaired thought processes; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic that affects her ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Moreover, neither of the VA examiners or her treating physicians indicated that there was any evidence of any inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Likewise, the objective evidence does not support the conclusion that these reported symptoms significantly impact on her social relationships or her ability to work.  In this respect, a review of the claims file reveals that the Veteran's reported history and symptoms have been inconsistent throughout the pendency of her claim and that her reported symptoms are inconsistent with the objective evidence on examination.  Therefore the Board affords greater probative weight to the January 2008 and April 2009 VA examiners' findings and opinions.  

Both examiners found that her presentation was incongruent with her complaints.  The January 2008 VA examiner, while assessing a GAF of 50, opined that the Veteran's reported level of depression was not congruent with her presentation as she appeared dysthymic, but not overly depressed, was able to occasionally smile during the interview and had no episodes of tearfulness.  Although she reported occasional vague hallucinations both VA examiners opined that she did not have actual hallucinations and there is no other objective evidence of such.  The Board again notes that the Veteran was maintaining full-time employment at the time of the January 2008 examination and at the time of the April 2009 examination she reported having lost her previous jobs for reasons unrelated to her MDD.  Moreover, the April 2009 examiner opined that her unemployment was not a result of her MDD symptoms.  Further, the VA examination reports, as well as her VA treatment records indicate that the Veteran reported having a good relationship with her 4 children and that she did attend church on a regular basis.  The Board finds that the overwhelming objective findings reported on mental status examinations in January 2008 and April 2009, including coherent thought process and speech with no evidence of hallucinations, delusions, near-continuous panic, neglect of personal appearance and hygiene or inability to establish or maintain effective relationships do not support the conclusion that the disability is of the severity contemplated for a 70 percent evaluation under Code 9434.

In reaching this conclusion, the Board takes note of the various GAF scale scores.  As noted above, the Veteran has been provided GAF scores for this period that were between 48 to 61.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the Fourth Edition (DSM-IV) of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are meant to indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Taking into consideration the Veteran's GAF scores associated with diagnosed MDD and the impairment from the signs and symptoms of MDD as described in the clinical records, the Board finds that the Veteran's occupational and social impairment due to MDD represents no more than a 50 percent disability rating.  In this regard, again the Board acknowledges that, with the exception of the April 2009 examiner's assessment indicative of mild symptoms, the Veteran has consistently been assigned GAF scores indicative of serious symptoms.  However, despite her noted complaints, as outlined in detail above, there is no indication of other commensurate symptoms such as severe obsessional rituals, intermittently illogical, obscure or irrelevant speech, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene attributed to her MDD, as contemplated in the criteria for a 70 percent disability rating.  Moreover, while she has repeatedly endorsed suicidal ideation, both the January 2008 and April 2009 VA examiners found her presentation to be incongruent with her reported symptoms and the April 2009 examiner specifically outlined inconsistencies in the medical treatment records with her reported history.  Both examiners stressed that she had never made any attempts and that she was never hospitalized for such ideation.  Likewise, while there is evidence of some social isolation, the Veteran has maintained social relationships with her children and continues to live with the father of 2 of her children.  

Moreover, when evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  VA must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2011).  While the evidence of record shows that the Veteran does experience social impairment which is significantly more severe than her occupational impairment, the regulations require that, when evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In light of the foregoing, therefore, the preponderance of the evidence is against a finding that the Veteran's MDD is productive of occupational and social impairment, with deficiencies in most areas, and an inability to establish and maintain effective relationships.  As such, a 70 percent rating is not warranted.  In sum, the overwhelming preponderance of the evidence of record shows that the Veteran's MDD does not warrant more than a 50 percent rating at any time during the pendency of this appeal.  

Evaluation of Residuals of a Low Back Injury

The Veteran also contends that her service-connected residuals of a low back injury are more severe than the current disability rating reflects.  She contends that she has had to quit 2 jobs in less than a year because of her intense low back pain and limited motion.  

The Veteran's service-connected low back disability is currently evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis.  Diagnostic Code 5010 provides that traumatic arthritis will be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under the General Rating Formula, a 10 percent disability rating is assigned, in pertinent part, when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The next higher rating of 40 percent is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

Note 2 to the General Rating Formula specifies, in pertinent part, that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees; and, that the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted if there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than two weeks during the past 12 months.  If there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

The notes to the criteria for rating the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237 Note (1).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the overall disability picture more closely approximates the criteria for a disability rating of 20 percent due to muscle spasm resulting in a loss of normal lordosis.  A higher evaluation, however, is not warranted.  38 C.F.R. § 4.7.  

VA treatment records, dating from August 2007 to December 2007, show the Veteran complained of chronic low back pain provoked by bending, lifting, prolonged standing or sitting in November 2007.  Physical examination, while showing the low back muscles were tender on palpation with a taut band on paralumbars, revealed full range of motion of the back and an unremarkable neurological examination.  There was no evidence of any gait or postural deviation.  

The January 2008 VA orthopedic examination shows the Veteran complained of constant pain in the upper lumbar area of her back that went into the right hip and upper thigh.  She denied any radicular symptoms in her left lower extremity.  She reported numbness of the right foot, burning pain, but no bowel or bladder impairment.  On a scale of 1 to 10, with 10 being the most severe, she described her back pain as being 10/10 all the time.  She reported having pain flare-ups approximately twice a day.  She denied any incapacitating episodes that required bed rest prescribed by a physician.  She did not use a cane and stated that she used a back brace that was not helpful.  She stated that she had taken 4 days off work in the last 2 months due to back pain.  The VA examiner noted the Veteran had subjective pain on palpation, but that there was no evidence of significant tenderness during the examination.  The VA examination report shows that the Veteran had a normal gait and that she was able to do tandem walking but was unable to squat or walk on her heels and toes.  Lumbosacral spine flexion was to 90 degrees, extension to 0 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 20 degrees.  Pain was evident during all range of motion testing and the Veteran was resistant to testing secondary to her pain.  There was no evidence of additional limitation of motion with repetitive use.  The examiner noted that there was a loss of normal lumbar lordosis on September 2007 X-ray studies that might be related to muscle spasm.  The examiner further opined that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.  There was a normal sensory examination, no muscle atrophy, 5/5 power, and normal reflexes.

A March 2009 VA orthopedic examination shows the Veteran complained that her back pain had worsened since her last examination and that she could not sleep in a bed due to her back pain and had to sit in a certain position.  She also felt like her back gave out.  She reported having flare-ups of pain approximately 3 times a day with additional limitation.  She indicated that she lost 2 jobs because she could not do the bending and lifting both jobs required.  Her gait was not unsteady.  Examination revealed no swelling, redness, tenderness or significant spasm.  There was no evidence of muscle atrophy or involuntary movements.  The examiner noted that the Veteran reported she could not walk much and was unable to get on the examining table and had to be examined in a sitting position on a chair.  Initially she was able to sit in a straight position at 90 degrees.  However, during range of motion testing forward lumbar flexion was to 30 degrees and extension to 0 degrees.  Bilateral lateral flexion was to 10 degrees and bilateral lateral rotation was to 5 degrees.  She complained of pain and moaned with range of motion testing.  The examiner opined that range of motion and neurological testing was limited by suboptimal effort and guarding.  The examiner also opined that there was no additional limitation of motion, fatigability, lack of endurance, weakness or instability or additional limitation of motion after 3 repetitions.  However, additional limitations due to flare-ups could not be determined without resorting to mere speculation.  The examiner reiterated that lumbar range of motion testing was limited by the Veteran's suboptimal effort and guarding.

At the outset, the Board finds that the 2009 VA examination report's range of motion findings are not adequate to rely on.  The examiner noted suboptimal effort, guarding, and that all testing was limited.  Additionally, the examiner noted that the Veteran's initial behavior and seated position belied her efforts and results upon objective testing.  The Board finds no reason to discredit these reports.

The Board finds that a 20 percent evaluation is warranted based on the September 2007 VA x-ray report indicating muscle spasms were possibly causing a loss of normal lordosis.  See 38 C.F.R. § 4.71a, General Rating Formula.  Although the January 2008 examiner concluded that speculation was required to determine additional loss of motion due to repetition or pain, the Board notes that the Veteran reported additional functional loss due to flare-ups.  And the March 2009 examiner noted upon x-ray that there was no significant change since the 2007 x-ray report.  Accordingly, and resolving all reasonable doubt in favor of the Veteran, the Board finds that muscle spasms causing a loss of normal lordosis were present throughout the relevant appeal period, and the resulting functional loss warrants the assignment of a 20 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 39-44 (2011).  

An evaluation in excess of 20 percent, however, is not warranted.  Forward flexion was in excess of 30 degrees during the January 2008 examination, even with consideration of painful motion, and there was not lumbar spine ankylosis.  

Further, there is no evidence that she experienced incapacitating episodes of intervertebral disc syndrome during this period.  At the January 2008 VA examination, neurological testing was negative, despite the Veteran's complaints.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  

The Board cannot conclude that the overall disability more closely approximates the criteria for a 40 percent disability rating for residuals of a low back injury under the applicable rating criteria at any time during the pendency of the appeal, as there is no objective evidence of limitation of thoracolumbar spine motion to warrant a higher disability rating.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current 20 percent disability rating adequately considers and encompasses any limitation of motion due to pain, lack of endurance, incoordination or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for residuals of a low back injury, the appeal must be denied.  38 U.S.C.A. § 5107(b).

Conclusion

In reaching the above determinations, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they describe occupational and social impairment due to such symptoms as disturbances in mood, thinking, judgment, and difficulty in establishing and maintaining effective relationships, and limitation of lumbar spine motion and functional loss due to muscle spasms and pain.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disabilities are inadequate.  As such, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 50 percent disability rating, but no more, for service-connected MDD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a 20 percent disability rating, but no more, for service-connected residuals of a low back disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

As noted above, the Veteran has raised a claim for TDIU and her increased rating claims include this theory of entitlement.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In light of the Board's decision above granting increased evaluations, the Veteran meets the combined schedular rating requirements for TDIU under 38 C.F.R. § 4.16(a) for the entire period of the pending claim.  Because entitlement to a TDIU is part of the Veteran's rating claims, the proper remedy here is to remand the TDIU issue for all required development and adjudication.

During the March 2009 and April 2009 VA examinations, the Veteran was noted to be unemployed.  Although the April 2009 VA examiner opined that the Veteran's MDD did not result in her unemployment, the March 2009 VA examiner did not address whether her service-connected low back disability rendered her unemployable.  Pursuant to VA's duty to assist VA must obtain a medical opinion to determine whether it is at least as likely as not that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  Soliciting such an opinion is necessary to adjudicate this claim.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a TDIU claim.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to her service-connected disabilities.  Request all such records and associate these with the claims folder.  

3.  After any additional records are associated with the claims file, afford the Veteran an appropriate VA examination to determine whether she is able to work due to her service-connected disabilities.  The claims folder should be made available to and reviewed by the examiner.  After all necessary tests are conducted, the examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, in the aggregate, render her unable to secure or follow a substantially gainful occupation during the period of the pending claim.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5.  Adjudicate the claim of entitlement to TDIU.  If the benefit sought remains denied, a supplemental statement of the case (SSOC) should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


